Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on March 03, 2022. Claims 16-36 were pending in the Application. Claims 16-23, 26-33, and 36 are amended. No new claims have been added. Claims 1-15 remained canceled. Claims 16, 26, and 36 are independent claims, the remaining claims depend, directly or indirectly, on claims 16 and 26. Thus Claims 16-36 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments


















In the context of Claim Interpretation, not positively recited, paragraph 10 of the Non-Final Rejection Office Action dated July 22, 2021, Examiner has re-examined and finds that the “responsive to receiving the electronic pre-authorization request …” was conducted in the previous limitation of “receiving, …, an electronic pre-authorization request …” ; the “transmitting, …, an authorization request …” was conducted previously to the limitation “after transmitting the authorization request …”; and that “electronically settling, …, the transaction …” is positively recited. Examiner does hereby rescind the Claim Interpretation, not positively recited, paragraph 10 of the Non-Final Rejection Office Action dated July 22, 2021.
In the context of Claim Interpretation, not positively recited, paragraph 11 of the Non-Final Rejection Office Action dated July 22, 2021, upon re-examining, Examiner does hereby rescind the Claim Interpretation, not positively recited, paragraph 11 of the Non-Final Rejection Office Action dated July 22, 2021. As these are method claims, Examiner is now interpreting as Claim Interpretation, Optional Language.
In the context of Claim Interpretation, Intended Use, paragraph 12 of the Non-Final Rejection Office Action dated July 22, 2021, Applicant has not adequately amended to make the Claim Interpretation, Intended Use, moot. Examiner does NOT hereby rescind the Claim Interpretation, Intended Use, for paragraph 12 of the Non-Final Rejection Office Action dated July 22, 2021.
In the context of Drawing Objections, paragraph 13.a. of the Non-Final Rejection Office Action dated July 22, 2021, Applicant has submitted new drawing replacements for FIG. 6 and FIG. 7, removing the gray in FIG. 6, however, the text in FIG. 6 and FIG. 7 is still very difficult to read. Examiner does NOT hereby rescind the Drawing Objections, for paragraph 13.a. of the Non-Final Rejection Office Action dated July 22, 2021, and requests Applicant resubmit FIG. 6 and FIG. 7 with the text clear and not blurry so as to make the text readable. It is very difficult to read the text of FIG. 6 and FIG. 7 so as to understand the claimed subject matter in light of the specification. Examiner does NOT accept the drawings dated March 03, 2022.
In the context of 35 U.S.C. §101, paragraphs 16-21 of the Non-Final Rejection Office Action dated July 22, 2021, Applicant submits the Office Action generally asserts that both the independent claims and the dependent claims describe an allegedly abstract idea. Even assuming, for purposes of argument, that the claims recite a judicial exception, regarding the "directed to" question in prong II of the New USPTO Guidance, the guidance states "it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. a claim is not 'directed to' a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception." For instance, at least elements of claim 1 amended in the current and previous amendments impose meaningful limits on the alleged abstract idea to provide a practical application. For example, Applicant respectfully notes that the claim elements emphasized below are not similar to any ideas found by the courts to be abstract.  
... computing, by the one or more servers, one or more scores of the one or 
more liquidateable assets based on a regression of data points for the one or more liquidateable assets; 
determining, by the one or more servers, a currency path defining a set of operations 
for the one or more liquidateable assets based on the one or more scores; and selecting, by the one or more servers, an exchange from among the one or more 
exchanges based on the currency path; 
... transmitting, by the one or more servers, via the communication network, an 
authorization request to the point-of-sale computing device of the merchant authorizing the electronic pre-authorization request for the transaction; 
after transmitting the authorization request via the communication network and 
during a transaction settlement period, communicating, by the one or more servers, with a computing device of the exchange to exchange ...
	Applicant further submits that as discussed during the Interview, the claims, particularly as amended herein, recite practical applications that do not merely seek to monopolize a judicial exception. For instance, while, at some level, all claims include an abstract idea, Applicant respectfully notes that the claims recite a practical application and, additionally, includes significantly more than the alleged abstract idea. For at least these reasons, Applicant respectfully indicates that the claims are patent eligible and requests withdrawal of the rejection under 35 U.S.C. § 101. Independent claims 26 and 36, as well as all dependent claims, are patent eligible for reasons analogous to claim 16.
	Examiner has considered this argument and is not persuaded. Examiner notes that scores based on a regression of data points could be construed as mathematical relationships; mathematical formulas or equations; and mathematical calculations, which are grouped under “Mathematical Concepts”, which is an enumerated grouping of abstract ideas as defined in the MPEP § 2016.04 (a), Abstract Ideas. Therefore, these cited limitations recite an abstract idea.
	Examiner also notes that the limitations “determining, …, a currency path defining a set of operations for the one or more liquidateable assets …; and selecting, …, … based on the currency path; ... transmitting, …, …, an authorization request to … authorizing the electronic pre-authorization request for the transaction; after transmitting the authorization request … and during a transaction settlement period, communicating, …, …” recite partial steps of the abstract idea, “settling a financial transaction with sufficient liquidateable assets exchanged into a base fiat currency,” which Examiner notes is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Examiner also notes that the cited additional elements above do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “settling a financial transaction with sufficient liquidateable assets exchanged into a base fiat currency”. Finally, Examiner notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “settling a financial transaction with sufficient liquidateable assets exchanged into a base fiat currency” using computer technology (e.g., “one or more servers”, “communication network”, point-of-sale computing device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself. 
Hence, Examiner submits that claims 16-36 are not patent eligible under 35 U.S.C. § 101, and maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. §112(a), New Matter Situations, paragraph 23 of the Non-Final Rejection Office Action dated July 22, 2021, Applicant has adequately amended to render the rejection under 35 U.S.C. §112(a), New Matter Situations, moot. Examiner does hereby rescind the rejection under the 35 U.S.C. §112(a), New Matter Situations, for paragraph 23 of the Non-Final Rejection Office Action dated July 22, 2021.
In the context of 35 U.S.C. §112(a), Lack of Support, which Examiner notes should have been under Written Description, paragraphs 24-33 of the Non-Final Rejection Office Action dated July 22, 2021, Applicant has amended adequately to render the rejection under 35 U.S.C. §112(a), Lack of Support, moot. Examiner does hereby rescind the rejections under the 35 U.S.C. §112(a), Lack of Support, for paragraphs 24-33 of the Non-Final Rejection Office Action dated July 22, 2021.
In the context of 35 U.S.C. § 112(b), Antecedent Basis, paragraph 39 of the Non-Final Rejection Office Action dated July 22, 2021, Applicant has amended adequately to render the rejections under 35 U.S.C. § 112(b), Antecedent Basis, mute. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(b), Antecedent Basis, paragraph 39 of the Non-Final Rejection Office Action dated July 22, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraphs 34-38 of the Non-Final Rejection Office Action dated July 22, 2021, Applicant has amended adequately to render the rejections under 35 U.S.C. § 112(b), Unclear Scope, moot. Examiner does hereby rescind the rejections under 35 U.S.C. § 112(b), Unclear Scope, paragraphs 34-38 of the Non-Final Rejection Office Action dated July 22, 2021.
In the context of 35 U.S.C. §103, Applicant respectfully notes that Jennings does not, at least, disclose the elements of claim 16, as amended herein. At best, Jennings states "Because it is preferable to capture a variety of different types of risk, generally it will be desirable to utilize a minimum of 5-10 different factors ... More preferably, the following 18 factors are utilized: ... Tokyo Stock Exchange Index ... Euro/Dollar Exchange Rate"1, " ... a regression is utilized to determine the ETA® values ... "2, and " ... an corresponding measurement may be utilized for finding the asset (from a given list or set) whose ETA ® profile most closely corresponds to the divergent ETA® profile."3 
Jennings does not, however, describe or suggest "computing, by the one or more servers, one or more scores of the one or more liquidateable assets based on a regression of data points for the one or more liquidateable assets; determining, by the one or more servers, a currency path defining a set of operations for the one or more liquidateable assets based on the one or more scores; and selecting, by the one or more servers, an exchange from among the one or more exchanges based on the currency path," as recited by amended claim 16. 
For example, Jennings, among other things, does not appear to select a set of operations based on the scores, which are based on a regression of data points, nor does Jennings select an exchange based on the currency path. For instance, Jennings, at most, appears to use a single currency exchange rate as a risk factor. Accordingly, for at least these reasons, Jennings fails to disclose at least these elements of amended claim 16.
The Office Action does not assert that Newall or Fung disclose similar claim elements, but Applicant respectfully notes that neither of these references remedy the deficiencies of Jennings and that the references, whether taken alone or in a proposed combination, fail to teach or render obvious each and every element of amended claim 16. 
The Office Action cites portions of Doney in support of the rejections of dependent claims 18 and 28; however, Doney does not remedy the deficiencies noted above. 
In any event, as US Patent Application Publication No. US 20180096428 A1 to Gorenstein is being applied to the newly amended subject matter for claim 16, and similarly claims 26 and 36, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claims 16, 26, and 36 are not patentable. Claims 16, 26, and 36 stand rejected under 35 U.S.C §103 in the analysis below, and are therefore, not patentable in view of Gorenstein, with FIG. 2, items 204, 206, 208, and [0031], [0033]-[0034], [0036]-[0037], and [0039], now applying to the applicable amended sections for claim 16, and similarly claims 26 and 36. Therefore, claim 16, and similarly claims 26 and 36, stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable.
Therefore, the amended claims 16, 26, and 36 stand rejected under 35 U.S.C. § 103. Claims 17-25, which depend on claim 16, stand rejected under 35 U.S.C. § 103; and claims 27-35, which depend on claim 26, stand rejected under 35 U.S.C. § 103.


Claim Interpretation
Regarding claims 16, 26, and 36, Examiner notes that the following limitations: “analyzing, …, meta-data of each of the one or more liquidateable assets to determine a market value in a base currency …”; … determining, …, based on a balance … contains sufficient funds to cover the transaction;” and “after transmitting the authorization … a computing device of the exchange to exchange …;” is an intended use of “meta-data, funds, and computing device of the exchange,” respectively, and therefore, carries limited patentable weight. See MPEP § 2103 (I)(C) 
Regarding claims 17 and 27, Examiner notes that the following limitations: “analyzing, …, via a cryptocurrency holding to determine a first liquidation value …; analyzing, …, via a precious metal holding to determine a second liquidation value …; analyzing, …, via a stock exchange, a public stock holding to determine a first liquidation value …; or analyzing, …, via a foreign currency exchange, a foreign currency holding to determine a fourth liquidation value …;” is an intended use of “cryptocurrency holding, precious metal holding, public stock holding, and foreign currency exchange,” respectively, and therefore, carries limited patentable weight. See MPEP § 2103 (I)(C) 
Regarding claims 18 and 28, Examiner notes that the following limitation: “micro-transacting, …, an exchange of a share of public stock based on an amount needed to cover the transaction” is an intended use of “an amount,” and therefore, carries limited patentable weight. See MPEP § 2103 (I)(C) 
Regarding claims 20 and 30, Examiner notes that the following limitation: “selecting, …, one or more liquideatable assets from the plurality of liquidateable assets to exchange based …” is an intended use of “plurality of liquidateable assets,” and therefore, carries limited patentable weight. See MPEP § 2103 (I)(C) 
Regarding claim 23 and 30, Examiner notes that the following limitation: “the currency path … one or more successive trades to exchange …;” is an intended use of “successive trades,” and therefore, carries limited patentable weight. See MPEP § 2103 (I)(C) 
Regarding claim 31, Examiner notes that the following limitation: “the plurality of liquidateable assets …; to compute, relative to the current date, …” is an intended use of “the plurality of liquidateable assets,” and therefore, carries limited patentable weight. See MPEP § 2103 (I)(C) 
Regarding claim 36, Examiner notes that the following limitations: “a non-transitory computer memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: receive, via …; responsive to receiving …, evaluate, …, a combined value …: … determine, based on a balance …; transmit, via the …; and … electronically settle the transaction …” are intended uses of “the processor” and therefore, carries limited patentable weight. See MPEP § 2103 (I)(C) 
Regarding claim 29, Examiner notes that the following limitations are not positively recited in the claims, and therefore carries limited patentable weight: Claim 9: “responsive to receiving an electronic deposit at the fiat currency account, automatically initiating, …, a trade …;” As Examiner is unable to find anywhere in the claims where “the receiving an electronic deposit at the fiat currency account” has occurred, therefore, it is not possible to ever automatically initiate a trade, and thus not positively recited. (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))


Claim Interpretation – Optional Language
Claim 19 recites the limitation: “responsive to receiving an electronic deposit at the fiat currency amount, automatically initiating, by the one or more servers, a trade of the electronic deposit into one or more additional liquidateable assets via the one or more exchanges.” This limitation states “automatically initiating, by the one or more servers, a trade of the electronic deposit into one or more additional liquidateable assets via the one or more exchanges” is to be carried out after “receiving an electronic deposit at the fiat currency amount.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 19, it can be logically determined that an electronic deposit at the fiat currency amount is not received. In fact, Examiner is unable to find in any previous limitation to claim 19 where the “receiving an electronic deposit at the fiat currency amount …” was ever conducted or completed, therefore, the limitation “responsive to receiving an electronic deposit at the fiat currency amount …” can never be accomplished or achieved. The action in this instance is not defined. Therefore, because the claim fails to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2103 (I) (C).



Drawings
The drawings are objected to because 
FIG. 6 and FIG. 7 are gray, and not in black, making it difficult to read the text in each figure. Recommend new replacements for FIG. 6 and FIG. 7 that are more legible and easier to read, which would make the affected figures more useable to a person having ordinary skill in the art.
Corrective Action is required.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


























Claims 16-36 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 16-25 are directed to “a computer-implemented method;” claims 26-35 are directed to “a system comprising: one or more computer processors; a network interface that sends and receives data via a communication network; and a non-transitory memory storing instructions;” and claim 36 is directed to “one or more processors of one or more servers; and a non-transitory computer memory storing instructions.” Therefore, claims 16-36 are directed one of the four statutory categories of invention.
Claims 16-36 are directed to the abstract idea of “settling a financial transaction with sufficient liquidateable assets exchanged into a base fiat currency” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 16 recites “receiving, …, an … pre-authorization request for a transaction being processed by a merchant in association with a user; responsive to receiving the … pre-authorization request …, evaluating, …, a combined value of a currency pool comprising a fiat currency account of the user and one or more liquidateable assets of the user by at least: analyzing, …, … the one or more liquidateable assets, meta-data of each of the one or more liquidateable assets to determine a market value in a base currency of each of the one or more liquidateable assets; computing, …, one or more scores of the one or more liquidateable assets based on a regression of data points for the one or more liquidateable assets; determining, …, a currency path defining a set of operations for the one or more liquidateable assets based on the one or more scores; and selecting, …, an exchange … based on the currency path; determining, …, based on a balance of the fiat currency account and the market value in the base currency of each of the one or more liquidateable assets, that the currency pool contains sufficient funds to cover the transaction; transmitting, …, …, an authorization request to … the merchant authorizing the … pre-authorization request for the transaction; after transmitting the authorization request … and during a transaction settlement period, communicating, …, … to exchange at least one of the one or more liquidateable assets … into an exchanged amount of the base currency; and … settling, …, the transaction with the merchant using the exchanged amount of the base currency and the balance of the fiat currency account..” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “communication network”; “one or more servers”; “one or more computing devices”; “one or more computer processors”; “network interface”; “non-transitory memory”; “one or more processors of one or more servers”; and “non-transitory computer memory” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “settling a financial transaction with sufficient liquidateable assets exchanged into a base fiat currency”.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “settling a financial transaction with sufficient liquidateable assets exchanged into a base fiat currency” using computer technology (e.g., “one or more computing devices”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Dependent claims 17-25 and 27-35 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “settling a financial transaction with sufficient liquidateable assets exchanged into a base fiat currency” of the independent claims. The dependent claims do not recite any additional elements which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more.  Claims 17-25 and 27-35 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “settling a financial transaction with sufficient liquidateable assets exchanged into a base fiat currency.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “settling a financial transaction with sufficient liquidateable assets exchanged into a base fiat currency” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 16-36 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-35 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claim 16, line 2, recites “receiving, via a communication network …”; line 5, recites “responsive to receiving the electronic …”; However, the specification, [0051]-[0052] and [0071], does not provide details on what the limitations, “receiving and receiving”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “receiving and receiving” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16-36 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Hybrid Claim
Claim 31 is the system of claim 30, yet recites the method step not tied to claimed structure of “selecting the one or more liquidateable assets to exchange …” The “selecting” limitation only indicates that the associated structures have this capability (for example, the system of claim 30) and does not require that any selecting by actually done by the user. As claim 31 recites both a system and the method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and thus is invalid under 35 U.S.C. § 112(b). Claim 31 also does not reflect an attempt to claim both a system and a method, but instead claims a system with particular capabilities. (See Rembrandt Data Techs., LP v. AOL 641 F.3d 1331 (Fed. Cir. 2011); Ultimate Pointer, LLC v. Nintendo Co. 118 USPQ2d 1125 (Fed. Cir. 2016)).
Claim 36 is a system claim, yet recites the method step not tied to claimed structure of “after transmitting the authorization request …, communicating with a computing device of the exchange …;” The “computing” limitation only indicates that the associated structures have this capability (for example, the system) and does not require that any communicating by actually done by the user. As claim 36 recites both a system and the method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and thus is invalid under 35 U.S.C. § 112(b). Claim 36 also does not reflect an attempt to claim both a system and a method, but instead claims a system with particular capabilities. (See Rembrandt Data Techs., LP v. AOL 641 F.3d 1331 (Fed. Cir. 2011); Ultimate Pointer, LLC v. Nintendo Co. 118 USPQ2d 1125 (Fed. Cir. 2016)).

Unclear Scope
Claims 20, 21, 30, and 31 recite "computing (to compute), ..., relative to a current date, …;" The claims are unclear because “relative to a current date” is not clearly defined. A person of ordinary skill in the art could interpret the “relative to a current date” as being relative to a chosen calendar date for the current date; and another person of ordinary skill in the art could interpret the “relative to a current date” as being relative to a chosen date/time stamp. Examiner is construing “relative to a current date” as relative to a chosen calendar date. Therefore, the scope of what is “computing, ..., relative to a current date, …;” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 26 recites "a non-transitory memory storing instructions that, when executed by the computer processor, cause the one or more computer processors to perform operations comprising:" It is unclear as to exactly what is performing the operations as the computer processor is executing the instructions stored by a non-transitory memory, yet one or more computer processors are performing the operations. The interrelationship between the non-transitory memory instructions, the computer processor, and the one or more computer processors is unclear. Therefore, the scope of what is “a non-transitory memory storing instructions that, when executed by the computer processor, cause the one or more computer processors to perform operations comprising:” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 26 recites "responsive to receiving the electronic pre-authorization request via the communication network, evaluating, by the computing processor, a combined value of a currency pool …;" It is unclear as to exactly what is performing the “evaluating” as the interrelationship between the non-transitory memory instructions, the computer processor, and the one or more computer processors is unclear. Therefore, the scope of what is “responsive to receiving the electronic pre-authorization request via the communication network, evaluating, by the computing processor, a combined value of a currency pool …;” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 16, 26, and 36 recite “electronically settling, …, the transaction with the merchant using the exchanged amount of the base currency …;” The claims are indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced between the merchant and the exchanged amount of the base currency.  Therefore, the scope of what is “electronically settling, …, the transaction with the merchant using the exchanged amount of the base currency …;” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 §U.S.C. 102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19-27, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Newall (U. S. Patent Application Publication No. 20150066728 A1), herein referred to as Newall, in view of Fung (U. S. Patent Application Publication No. 20040006529 A1), herein referred to as Fung, and in further view of Gorenstein (U. S. Patent No. 20180096428 A1), herein referred to as Gorenstein.
Regarding claims 16, 26, and 36, Newall discloses a computer-implemented method, comprising: receiving, via a communication network from a point-of-sale computing device, an electronic pre-authorization request for a transaction being processed by a merchant in association with a user (FIG 1, item 114, and [0034]-[0035]); …
analyzing, by the one or more servers (FIG. 1, item 100, and [0028]), via the communication network of the one or more servers with one or more computing devices of one or more exchanges that manage the one or more liquidateable assets, meta-data of each of the one or more liquidateable assets to determine a market value in a base currency of each of the one or more liquidateable assets ([0028] and [0033]); …
transmitting, by the one or more servers (FIG. 1, item 100, and [0028]), via the communication network, an authorization request to the point-of-sale computing device of the merchant authorizing the electronic pre-authorization request for the transaction (FIG 3A and [0054]);
after transmitting the authorization request via the communication network and during a transaction settlement period, communicating, by the one or more servers (FIG. 1, item 100, and [0028]), with a computing device of the exchange to exchange at least one of the one or more liquidateable assets associated with the exchange into an exchanged amount of the base currency ([0049] and [0051]); and
electronically settling, by the one or more serves (FIG. 1, item 100, and [0028]), the transaction with the merchant using the exchanged amount of the base currency and the balance of the fiat currency account ([0035] and [0056]) …
a system comprising: one or more computer processors (FIG. 1, item 100, and [0028]);
a network interface that sends and receives data via a communication network ([0028]); and
a non-transitory memory storing instructions ([0016]) that, when executed by the computer processor, cause the one or more computer processors (FIG. 1, item 100, and [0028]) to perform operations comprising: …
Newall does not specifically disclose, however, Fung discloses responsive to receiving the electronic pre-authorization request via the communication network, evaluating, by one or more servers, a combined value of a currency pool comprising a fiat currency account of the user and one or more liquidateable assets of the user by at least ([0004], [0031]-[0032], [0042] and [0044]): 
Fung discloses utilizing a special purpose vehicle for improving the liquidity of transactions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include utilizing a special purpose vehicle for improving the liquidity of transactions, as in Fung, to improve and/or enhance the technology of making payments via a value system based upon commodity assets, as in Newall, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide market participants with desirable high liquidity so as to be able to move in and out of the market more easily. In addition, exchanges desire a high liquidity because exchanges typically obtain a profit based upon the number of transactions carried out. The higher the liquidity is, the higher the number of transactions and the greater the profit of the exchange. Market makers desire a higher liquidity because a high liquidity translates to a higher number of transactions, lower risk for the market and a lower cost of borrowing capital for the market maker.
Newall and Fung do not specifically disclose, however, Gorenstein discloses computing, by the one or more servers (FIG. 2, items 204, 206, 208, and [0031] and [0033]), one or more scores of the one or more liquidateable assets based on a regression of data points for the one or more liquidateable assets ([0034]);
determining, by the one or more servers (FIG. 2, items 204, 206, 208, and [0031] and [0033]), a currency path defining a set of operations for the one or more liquidateable assets based on the one or more scores ([0036]-[0037]); and
selecting, by the one or more servers (FIG. 2, items 204, 206, 208, and [0031] and [0033]), an exchange from among the one or more exchanges based on the currency path ([0031], [0033], and [0039]);
determining, by the one or more servers (FIG. 2, items 204, 206, 208, and [0031] and [0033]), based on a balance of the fiat currency account and the market value in the base currency of each of the one or more liquidateable assets, that the currency pool contains sufficient funds to cover the transaction ([0039] and [0033]); …
Gorenstein discloses proactive currency exchange. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include proactive currency exchange, as in Gorenstein; and to include utilizing a special purpose vehicle for improving the liquidity of transactions, as in Fung, to improve and/or enhance the technology of making payments via a value system based upon commodity assets, as in Newall, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide automated techniques for facilitating the management of an index fund or similar portfolio of liquidateable assets where the investment strategy is to emulate a widely followed index. This allows for both the process for determining which assets to purchase or sell and the transactions themselves to be more efficient than is possible with conventional techniques.
Regarding claims 17 and 27, Newall, Fung, and Gorenstein disclose the limitations of claims 16 and 26. Newall further discloses the computer-implemented method of claim 16, wherein analyzing comprises one or more of: analyzing, by the one or more servers, via a cryptocurrency exchange, a cryptocurrency holding to determine a first liquidation value in the base currency; 
analyzing, by the one or more servers (FIG. 1, item 100, and [0028]), via a precious metal exchange, a precious metal holding to determine a second liquidation value in the base currency (See Newall, [0031]); 
analyzing, by the one or more servers, via a stock exchange, a public stock holding to determine a third liquidation value in the base currency; or 
analyzing, by the one or more servers, via a foreign currency exchange, a foreign currency holding to determine a fourth liquidation value in the base currency.
Regarding claims 19 and 29, Newall, Fung, and Gorenstein disclose the limitations of claims 16 and 26. Newall further discloses the computer-implemented method of claim 16, further comprising: responsive to receiving an electronic deposit at the fiat currency account, automatically initiating, by the one or more servers (FIG. 1, item 100, and [0028]), a trade of the electronic deposit into one or more additional liquidateable assets via one or more of the one or more exchanges ([0039]).
Regarding claims 20 and 30, Newall, Fung, and Gorenstein disclose the limitations of claims 16 and 26. Newall and Gorenstein do not specifically disclose, however, Fung discloses the computer-implemented method of claim 16, wherein: the one or more exchanges comprise a plurality of exchanges ([0035]); 
the one or more liquidateable assets comprise a plurality of liquidateable assets;
and the computer-implemented method further comprises ([0050]):
computing, by the one or more servers (Figure 1C, item 105, and [0044]), relative to a current date, a gain for each liquidateable asset of the plurality of liquidateable assets ([0033]); and
selecting by the one or more servers (Figure 1C, item 105, and [0044]), one or more liquidateable assets from the plurality of liquidateable assets to exchange based on the gain of each liquidateable asset ([0033]).
Fung discloses utilizing a special purpose vehicle for improving the liquidity of transactions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include utilizing a special purpose vehicle for improving the liquidity of transactions, as in Fung; and to include proactive currency exchange, as in Gorenstein, to improve and/or enhance the technology of making payments via a value system based upon commodity assets, as in Newall, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the drawbacks of conventional structures allowing transactions to take place in the market, such as conventional structures not having a high degree of liquidity being measured in the bid/offer spread, volume and price discovery; the conventional order matching not functioning well when there is an insufficient number of sellers that actually have contract(s) to sell, as opposed to a short seller; and finally, conventional auctions take time to set up and identify winner(s). By overcoming these drawbacks, liquidity in the market is improved; management of credit risks improves; and greater flexibility in transactions is allowed.
Regarding claims 21 and 31, Newall, Fung, and Gorenstein disclose the limitations of Claims 16, 20, 26, and 30. Newall further discloses the computer-implemented method of claim 20, wherein: the plurality of liquidateable assets includes two or more complementary currency assets ([0027]);
computing, relative to the current date, the gain for each liquidateable asset comprises computing by the one or more servers (FIG. 1, item 100, and [0028]), the gain for each of the two or more complementary currency assets ([0046]); and
selecting the one or more liquidateable assets to exchange comprises selecting by the one or more servers (FIG. 1, item 100, and [0028]), one or more complementary currency assets from the two or more complementary currency assets based on the gain of each of the two or more complementary currency assets ([0051]).
Regarding claims 22 and 32, Newall, Fung, and Gorenstein disclose the limitations of claims 16 and 26. Newall and Gorenstein do not specifically disclose, however, Fung discloses the computer-implemented method of claim 16, wherein the balance of the fiat currency account by itself is not sufficient to cover the transaction ([0123]).
Fung discloses utilizing a special purpose vehicle for improving the liquidity of transactions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include utilizing a special purpose vehicle for improving the liquidity of transactions, as in Fung; and to include proactive currency exchange, as in Gorenstein, to improve and/or enhance the technology of making payments via a value system based upon commodity assets, as in Newall, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide market participants with desirable high liquidity so as to be able to move in and out of the market more easily. In addition, exchanges desire a high liquidity because exchanges typically obtain a profit based upon the number of transactions carried out. The higher the liquidity is, the higher the number of transactions and the greater the profit of the exchange. Market makers desire a higher liquidity because a high liquidity translates to a higher number of transactions, lower risk for the market and a lower cost of borrowing capital for the market maker.
Regarding claims 23 and 33, Newall, Fung, and Gorenstein disclose the limitations of claims 16 and 26. Newall and Gorenstein do not specifically disclose, however, Fung discloses the computer-implemented method of claim 16, wherein: the one or more exchanges comprise a plurality of exchanges ([0035]);
the one or more liquidateable assets comprises a plurality of liquidateable assets ([0050]); 
the computer-implemented method further comprises determining by the one or more servers (Figure 1C, item 105, and [0044]), the currency path for each liquidateable asset of the plurality of liquidateable assets ([0051]);
the currency path of each liquidateable asset includes one or more successive trades to exchange the liquidateable asset into the base currency ([0051]); and
exchanging at least one liquidateable asset comprises exchanging by the one or more servers (Figure 1C, item 105, and [0044]), one or more liquidateable assets of the plurality of liquidateable assets based on the currency path of each liquidateable asset ([0047]).
Fung teaches utilizing a special purpose vehicle for improving the liquidity of transactions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include utilizing a special purpose vehicle for improving the liquidity of transactions, as in Fung; and to include proactive currency exchange, as in Gorenstein, to improve and/or enhance the technology of making payments via a value system based upon commodity assets, as in Newall, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide market participants with desirable high liquidity so as to be able to move in and out of the market more easily. In addition, exchanges desire a high liquidity because exchanges typically obtain a profit based upon the number of transactions carried out. The higher the liquidity is, the higher the number of transactions and the greater the profit of the exchange. Market makers desire a higher liquidity because a high liquidity translates to a higher number of transactions, lower risk for the market and a lower cost of borrowing capital for the market maker.
Regarding claims 24 and 34, Newall, Fung, and Gorenstein disclose the limitations of claims 16 and 26. Newall further discloses the computer-implemented method of claim 16, wherein the electronic pre-authorization request is associated with one of an electronic debit card payment or a credit card payment for the transaction ([0034]).
Regarding claims 25 and 35, Newall, Fung, and Gorenstein disclose the limitations of claims 16 and 26. Newall further discloses the computer-implemented method of claim 16, wherein each exchange of the one or more exchanges is one of a first-party exchange or a third-party exchange ([0032]).

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Newall (U. S. Patent Application Publication No. 20150066728 A1), herein referred to as Newall, in view of Fung (U. S. Patent Application Publication No. 20040006529 A1), herein referred to as Fung, in view of Gorenstein (U. S. Patent No. 20180096428 A1), herein referred to as Gorenstein, and in further view of Doney (U. S. Patent Application Publication No. 20170213289 A1), herein referred to as Doney.
Regarding claims 18 and 28, Newall, Fung, and Gorenstein disclose the limitations of claims 16 and 26. Newall, Fung, and Gorenstein do not specifically disclose, however, Doney discloses the computer-implemented method of claim 16, wherein exchanging the at least the one liquidateable asset of the one or more liquidateable assets into the exchanged amount of the base currency comprises:
micro-transacting, by the one or more servers (FIG. 2, and [0033]), an exchange of a share of public stock based on an amount needed to cover the transaction ([0028]).
Doney teaches creating collateralized portfolios. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include creating collateralized portfolios, as in Doney; to include proactive currency exchange, as in Gorenstein; and to include utilizing a special purpose vehicle for improving the liquidity of transactions, as in Fung, to improve and/or enhance the technology of making payments via a value system based upon commodity assets, as in Newall, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide liquidity, which is the ability to efficiently convert asset value to cash on demand, as a key characteristic of high performing markets and as being the lifeblood of finance. Liquid markets attract capital as investors know that they can efficiently move resources to maximize return and manage risk. The absence of liquidity leaves market opportunities undeveloped. The practice of securitization, i.e., distributing risk tied to individual assets though portfolios with more predictable systemic risk, has been widely used to unlock liquidity in asset classes. This practice centers on assessing asset risk adjusted net present value, and swapping asset earning potential into a portfolio for cash or shares of like value. This process mitigates individual asset risk providing more predictable investment opportunity.

Conclusion


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Gramenov (U. S. Patent Application Publication No. 20160267473 A1) – Method for Ranking of Currencies in a Payment System with a Multitude of Issuers
Gramenov recites a method for application of statistical methods to rank various currencies in a payment system, wherein currencies are created in the same pattern but have different parameters and different user-acceptance rates, which together are used for the assignment of a rating to each currency and ranking of the currencies according to the ratings. Currency ratings are a function parameters, each parameter being the numerical value of a time series data set: amount of currency in circulation, the number of times a currency is used in transactions, number of different users accepting the currency, back-up level (redeemability) of currency and market value of the currency. These five main parameters can be combined so as to arrive at independent variables, each independent variable having a different weight in the determination of currency ratings; the weights (coefficients) themselves can be customized by the operator of the system.  Gramenov was not used as prior art as the cited references better taught the claimed subject matter. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692